Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/29/2020 has been entered. As directed by the amendment: claims 1-3 have been amended; claims 4 and 16-17 are cancelled; and claim 15 is withdrawn.  Thus, claims 1-3 and 5-14 are pending.
Applicant’s amendment is sufficient in overcoming the previous grounds of rejection under 35 USC 112 (b) and under 35 USC 103 indicted in the Non-Final Office Action (dated 09/30/2020).
Further grounds of rejection, necessitated by the amendment, are presented herein.
Please note, claim 2 is amended to depend from claim 3 and, therefore, fails to refer to a preceding claim.  Claim 2, so long as it remains dependent upon claim 3, should be cancelled and new claim 18 should be presented instead.
Claim Objections
Claim 3 objected to because of the following informalities:  “by an additional wire having a diameter that is the same the diameter” should be “by an additional wire having a diameter that is the same as the diameter.” Furthermore, the last two lines of claim 3, which recite “other individual wires, the support element being made of the same material” should be “other individual wires and the support element being made of the same material” to make it clear that the support element being the same material .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3, as amended, recites the braid being made of (emphasis added):
“…at least one of the individual wires of the braid is made of a copper-nickel (CuNi) alloy and at least one individual wire of the braid is made of copper (Cu), all other individual wires of the braid being made of one of a copper-nickel (CuNi) alloy and copper (Cu), and 

at least one of the individual wires of the braid is made of a copper-nickel (CuNi) alloy and at least one of the individual wires of the braid is made of a nickel-chromium (NiCr) alloy, all other individual wires of the braid being made of one of a copper-nickel (CuNi) alloy and a nickel-chromium (NiCr) alloy…”

either from copper or from a copper-nickel alloy or from a nickel-chromium alloy…” (emphasis added).  Tables 1-4 show various embodiments of the braid composition, which also indicate the “either” relationship recited in paragraph 0037.  Still further, applicant’s arguments filed 12/29/2020 (page 10, second to last paragraph) state “…claim 3 recites a braid of individual wires having a common diameter and being twisted about and surrounding a support element, where the braid is provided in one of two compositions.”  Applicant continues in that “In the first composition, at least one of the individual wires of the braid is made of a copper-nickel (CuNi) alloy and at least one of the individual wires of the braid is made of copper (Cu). The remaining individual wires of this first composition are made of either a copper-nickel (CuNi) alloy or copper (Cu). In the second composition, at least one of the individual wires of the braid is made of a copper-nickel (CuNi) alloy and at least one of the individual wires of the braid is made of a nickel-chromium (NiCr) alloy. The remaining individual wires of the braid are made of either copper-nickel (CuNi) alloy or a nickel-chromium (NiCr) alloy.”  As best understood, the written description does not provide adequate support for braid to be made of both claimed compositions.  At best, the written description discloses the claimed compositions being separate such that the braid is made of one or the other, but not both.  As such, claim 3 introduces new matter.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2-3 and 6 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 3, the recitation of the braid being made of “…at least one of the individual wires of the braid is made of a copper-nickel (CuNi) alloy and at least one individual wire of the braid is made of copper (Cu), all other individual wires of the braid being made of one of a copper-nickel (CuNi) alloy and copper (Cu), and at least one of the individual wires of the braid is made of a copper-nickel (CuNi) alloy and at least one of the individual wires of the braid is made of a nickel-chromium (NiCr) alloy, all other individual wires of the braid being made of one of a copper-nickel (CuNi) alloy and a nickel-chromium (NiCr) alloy…” (emphasis added) renders the claim indefinite as it is unclear as to the intended metes and bounds being sought.  Claim 3 requires the braid to be made of two distinct compositions.  It is, therefore, unclear as to the intended scope being sought.  For instance, if the first composition is true, then all of the wires of the braid are CuNi and/or Cu.  Which wires, then, would be NiCr?  Similarly, if the second composition is true, then all of the wires of the braid are CuNi and/or NiCr.  Which wires, then would be Cu? Essentially, the claim recites two “ranges.” As best understood, claim 3 is intended to refer to two separate compositions in which the braid st composition or 2nd composition.  For purposes of examination, claim 3 will be interpreted to mean that the braid is made of either of the first or second composition.
	Regarding claim 6, the recitation of “the nickel-chromium alloy” renders the claim indefinite as “the nickel-chromium alloy” lacks proper antecedent basis. Claim 1, from which claim 6 directly depends, requires all of the wires to be a copper-nickel alloy. It is unclear then, what is intended to be nickel-chromium alloy.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier (U.S. Publication 2009/0238547), in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, and Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann.
Regarding claim 1, Borgmeier discloses a heated media line (title; Abstract; Figure 1, heating line 1) comprising:

    PNG
    media_image1.png
    371
    691
    media_image1.png
    Greyscale

an inner tubular fluid line (conduit 2);
at least one electric heat conductor (heating conductor 3/4/5/6; para. 0014) arranged over a circumference of the fluid line (para. 0014; 3/4/5/6 are wound around conduit 2), the heat conductor including individual wires (para. 0014; formed from individual electrical resistance wires); and
an outer protective sheath (para. 0014, external protective sleeve 8 formed as a corrugated pipe) surrounding the heat conductor and the fluid line (see at Fig. 1 and para. 0014).
	Borgmeier is silent on the heat conductor including a braid of individual wires wherein the braid includes at least six individual wires twisted about and surrounding a support element, all of the individual wires of the braid being made of a copper-nickel (CuNi) alloy.  Borgmeier is further silent on all of the individual wires having a same 

    PNG
    media_image2.png
    359
    579
    media_image2.png
    Greyscale

	Janvrin teaches that it is known in the art of electric heating cables (Col. 1, lines 5-6 and 8-10; “Elongate electrical heating cables are well known for use in the freeze protection and temperature maintenance of pipes, tanks, and other substrates…”) (Figures 4-5) for the heat conductor (conductor 10) including a braid of individual wires wherein the braid includes at least six individual wires twisted about and surrounding a support element (Col. 6, lines 49-51; seven stranded conductor with core wire 11 and helical wires 12.  As shown in Figure 4 and 5, there are six wires 12 that are twisted about and surround core wire 11) (Col. 4, lines 20-25, “The conductors have a concentric stranded configuration, i.e. a central (core) wire is surrounded by one or more layers of helically laid wires (strands) laid in a reverse direction so that successive layers are laid with opposite direction of lay.”), all of the individual wires of the braid being made of a copper-nickel (CuNi) alloy (Col. 4, lines 17-20, “preferably of metal, e.g., nickel, copper, tin, aluminum, nickel-coated copper, tin-coated copper, metal alloys, or other suitable material.”).  Janvrin further teaches all of the individual wires having a same diameter (Col. 4, lines 38-47; “Although the size of the conductors used in heating cables of the invention is dependent on the applied voltage, the desired current-carrying capability, and required cable length, most cables of the invention have a size of at most 14 AWG, i.e. 1.93 mm (0.076 inch) diameter, although smaller diameter wires, e.g. 16 AWG (1.52 mm (0.060 inch)), 18 AWG (1.27 mm (0.050 inch)), or 20 AWG (1.02 mm (0.040 inch)), or larger diameter wires, e.g. 12 AWG (2.16 mm (0.085 inch) or 10 AWG (3.05 mm (0.12 inch), may be suitable for some applications.” See also, Table 1 showing various examples with Example 2 being of the invention.  Example 2 details 7 strands being 22 AWG having the same diameter; See also Figure 5 showing the diameters 12 being at least substantially the same), the support element being formed by an additional individual wire having the same diameter as the other individual wires (Col. 4, lines 17-25 disclose the individual wires surrounding a central wire. Col. 6, lines 49-51, with reference to Figure 5 discloses a seven stranded conductor with core wire 11 and helical wires 12. Example 2 of Table 1 states using 7 strands, all of which have the same wire and strand diameter), the support element being made of the same material as the individual wires or of plastic (Col. 4, lines 17-20, “preferably of metal, e.g., nickel, copper, tin, aluminum, nickel-coated copper, tin-coated copper, metal alloys, or other suitable material.”) (Based on the aforementioned, it would be reasonable to suggest that the core or central wire 11 has the same, or substantially the same, diameter as wires 12 and is made of the same material as 12).
	The advantage of combining the teachings of Janvrin is that in doing so would provide a heat conductor that is less subject to deformation while maintaining consistent and reliable performance (col. 2, lines 1-10) (See also Col. 1, lines 48-61, “…an elongate heating cable is subject to physical stress and deformation as it is positioned in contact with the substrate to be heated. For example, when the substrate is a pipe or conduit, the cable is often wrapped around the pipe in a spiral manner. Although heating cables are flexible, certain conditions such as small pipe or valve diameters will require the cable to be bent or twisted. In addition, under normal use conditions, the heating cables undergo thermal cycling from relatively low temperatures to high temperatures. Both the physical stresses due to positioning on the substrate and the thermal stresses induced by the thermal cycling may cause changes in the heating cable….”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Borgmeier with Janvrin, by replacing the heat conductor of Borgmeier, with the teachings of Janvrin, to provide a heat conductor that is less subject to deformation while maintaining consistent and reliable performance (col. 2, lines 1-10) (See also Col. 1, lines 48-61, “…an elongate heating cable is subject to physical stress and deformation as it is positioned in contact with the substrate to be heated. For example, when the substrate is a pipe or conduit, the cable is often wrapped around the pipe in a spiral manner. Although heating cables are flexible, certain conditions such as small pipe or valve diameters will require the cable to be bent or twisted. In addition, under normal use conditions, the heating cables undergo thermal cycling from relatively low temperatures to high temperatures. Both the physical stresses due to positioning on the substrate and the thermal stresses induced by the thermal cycling may cause changes in the heating cable….”).  Furthermore, Borgmeier, as stated above, shows the heat conductor(s) being wound around the inner conduit/pipe.  One skilled in the art, therefore, would recognize the advantage of using the conductor arrangement of Janvrin in order to alleviate issues arising from deformation resulting from bending/twisting and thermal cycling.
The combination of Borgmeier and Janvrin teaches each structural limitation except for all of the individual wires of the braid have a resistance selected so that a total resistance of the braid is in a range of 0.097 to 4.651 Ω/m.

    PNG
    media_image3.png
    383
    575
    media_image3.png
    Greyscale

	Hofmann teaches that it is known in the art of heat media lines (para. 002, fluid supply hose; para. 0003-0004, using a heating wire in the form of strands to prevent freezing of liquid) (Figure 3 shows conductor 13 comprising a plurality of twisted strands) that the conductor is formed from a copper-nickel alloy and, in particular CuNi2 Para. 0024).  Hofmann further states that that CuNi10 and CuNi6 may also be used (para. 0025 and 0026, respectively).  
With respect to the total resistance of the braid, the instant application, in paragraph 0013 (as published) states the claimed resistance and that the following materials are used, inter alia, as copper-nickel alloys for the individual wires: CuNi2 with a specific resistance of 0.0500 (para. 0015), CuNi6 with a specific resistance of 0.1000, (para. 0016), and CuNi10 with a specific resistance of 0.1500 (para. 0017).
Although Hofmann does not explicitly disclose resistance values, such values are inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, as the prior art necessarily possesses the characteristics of the claimed product.  Furthermore, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01.  Accordingly, Hofmann inherently or impliedly teaches total resistance of the conductor 13 being in a range of 0.097 to 4.651 Ω/m.
The advantage in combining the teachings of Hofmann is that in doing so would provide a copper-nickel alloy that achieves a relatively high resistance without having to increase the diameter of the cable (para. 0024).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Borgmeier, as modified by Janvrin, with para. 0024).  Furthermore, providing a heating conductor having a total resistance in a range of 0.097 to 4.651 Ω/m amounts to optimizing a result effective variable in order to achieve a recognized result.  In this case the recognized result being necessary heating power along the length of the fluid line. Borgmeier discloses that the electrical resistance is dictated by the material and diameter of the individual wires (para. 0021), which arranged on the fluid line allow for the necessary heating of said line (para. 0022).  Janvrin teaches the claimed wires and core having the same diameter and being of some length, where such diameter is dependent on the desired voltage, current carrying capability and cable length (Col. 4, lines 38-47; “Although the size of the conductors used in heating cables of the invention is dependent on the applied voltage, the desired current-carrying capability, and required cable length…”). A person having ordinary skill in the art would recognize that the power of heating generated by an electric heater is proportional to the product of its resistance and the square of the current flowing (See Joule’s first law, or Joule-Lenz law).  Additionally, it is understood that the amount of energy transferred to the fluid line is directly proportional to the amount of power dissipated by the heat conductor. Those of ordinary skill in the art would, therefore, recognize that the diameter and material influences the total resistance of the conductor/braid.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Regarding claim 10, the primary combination, as applied in claim 1, teaches each claimed limitation.
Hofmann further teaches the heat conductor (13) including a plastic sheath enclosing the individual wires and the support element (Fig. 3 and para. 0022; “About the current conductor 13, there is disposed an insulator 14, made for example from PTFE and surrounded by the outer current conductor 15 so as to cover 95% of the insulator 14.”)
The advantage of enclosing the individual wires and the support element with a plastic sheath is that in doing so would provide insulation to the heat conductor.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Borgmeier, as modified by Janvrin and Hofmann, by adding to the heat conductor of Borgmeier, as modified to include the individual wires and support element of Janvrin, with the teachings of Hofmann, to provide insulation to the heat conductor.
	Regarding claim 13, Borgmeier, as applied to claim 1, further discloses the outer protective sheath being configured as a corrugated tube (para. 0014, corrugated pipe).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier (U.S. Publication 2009/0238547), in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin,  and in further view of Aisenbrey (U.S. Publication 2006/0289189).
Regarding claim 3, Borgmeier discloses a heated media line (title; Abstract; Figure 1, heating line 1
an inner tubular fluid line (conduit 2);
at least one electric heat conductor (heating conductor 3/4/5/6; para. 0014) arranged over a circumference of the fluid line (para. 0014; 3/4/5/6 are wound around conduit 2), the heat conductor including individual wires (para. 0014; formed from individual electrical resistance wires); and
an outer protective sheath (para. 0014, external protective sleeve 8 formed as a corrugated pipe) surrounding the heat conductor and the fluid line (see at Fig. 1 and para. 0014).
	Borgmeier is silent on the heat conductor including a braid of  individual wires wherein the braid includes at least six individual wires twisted about and surrounding a support element, the braid being made of: at least one of the individual wires of the braid is made of copper-nickel (CuNi) alloy and at least one individual wire of the braid is made of copper (Cu), all other individual wires of the braid being made of one of copper-nickel (CuNi) alloy and copper (Cu), and at least one of the individual wires of the braid is made of a copper-nickel (CuNi) alloy and at least one of the individual wires of the braid is made of a nickel-chromium (NiCr) alloy, all other individual wires of the braid being made of one of copper-nickel (CuNi) alloy and nickel-chromium (NiCr) alloy.  Borgmeier is further silent on all of the individual wires having a same diameter and the support element being made of a plastic profile having a diameter that is the same as the diameter of the individual wires or the support element being formed by an additional individual wire having a diameter that is the same the diameter of the other individual wires, the support element being made of the same material as the individual wires.

    PNG
    media_image2.png
    359
    579
    media_image2.png
    Greyscale

	Janvrin teaches that it is known in the art of electric heating cables (Col. 1, lines 5-6 and 8-10; “Elongate electrical heating cables are well known for use in the freeze protection and temperature maintenance of pipes, tanks, and other substrates…”) (Figures 4-5) for the heat conductor (conductor 10) including a braid of individual wires wherein the braid includes at least six individual wires twisted about and surrounding a support element (Col. 6, lines 49-51; seven stranded conductor with core wire 11 and helical wires 12.  As shown in Figure 4 and 5, there are six wires 12 that are twisted about and surround core wire 11) (Col. 4, lines 20-25, “The conductors have a concentric stranded configuration, i.e. a central (core) wire is surrounded by one or more layers of helically laid wires (strands) laid in a reverse direction so that successive layers are laid with opposite direction of lay.”), all of the individual wires of the braid being made of a copper-nickel (CuNi) alloy or copper (Col. 4, lines 17-20, “preferably of metal, e.g., nickel, copper, tin, aluminum, nickel-coated copper, tin-coated copper, metal alloys, or other suitable material.”).  Janvrin further teaches all of the individual wires having a same diameter (Col. 4, lines 38-47; “Although the size of the conductors used in heating cables of the invention is dependent on the applied voltage, the desired current-carrying capability, and required cable length, most cables of the invention have a size of at most 14 AWG, i.e. 1.93 mm (0.076 inch) diameter, although smaller diameter wires, e.g. 16 AWG (1.52 mm (0.060 inch)), 18 AWG (1.27 mm (0.050 inch)), or 20 AWG (1.02 mm (0.040 inch)), or larger diameter wires, e.g. 12 AWG (2.16 mm (0.085 inch) or 10 AWG (3.05 mm (0.12 inch), may be suitable for some applications.” See also, Table 1 showing various examples with Example 2 being of the invention.  Example 2 details 7 strands being 22 AWG having the same diameter; See also Figure 5 showing the diameters 12 being at least substantially the same), the support element being formed by an additional individual wire having a diameter that is the same as the diameter of the other individual wires (Col. 4, lines 17-25 disclose the individual wires surrounding a central wire. Col. 6, lines 49-51, with reference to Figure 5 discloses a seven stranded conductor with core wire 11 and helical wires 12. Example 2 of Table 1 states using 7 strands, all of which have the same wire and strand diameter), the support element being made of the same material as the individual wires (Col. 4, lines 17-20, “preferably of metal, e.g., nickel, copper, tin, aluminum, nickel-coated copper, tin-coated copper, metal alloys, or other suitable material.”) (Based on the aforementioned, it would be reasonable to suggest that the core or central wire 11 has the same, or substantially the same, diameter as wires 12 and is made of the same material as 12).
	The advantage of combining the teachings of Janvrin is that in doing so would provide a heat conductor that is less subject to deformation while maintaining consistent and reliable performance (col. 2, lines 1-10) (See also Col. 1, lines 48-61, “…an elongate heating cable is subject to physical stress and deformation as it is positioned in contact with the substrate to be heated. For example, when the substrate is a pipe or conduit, the cable is often wrapped around the pipe in a spiral manner. Although heating cables are flexible, certain conditions such as small pipe or valve diameters will require the cable to be bent or twisted. In addition, under normal use conditions, the heating cables undergo thermal cycling from relatively low temperatures to high temperatures. Both the physical stresses due to positioning on the substrate and the thermal stresses induced by the thermal cycling may cause changes in the heating cable….”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Borgmeier with Janvrin, by replacing the heat conductor of Borgmeier, with the teachings of Janvrin, to provide a heat conductor that is less subject to deformation while maintaining consistent and reliable performance (col. 2, lines 1-10) (See also Col. 1, lines 48-61, “…an elongate heating cable is subject to physical stress and deformation as it is positioned in contact with the substrate to be heated. For example, when the substrate is a pipe or conduit, the cable is often wrapped around the pipe in a spiral manner. Although heating cables are flexible, certain conditions such as small pipe or valve diameters will require the cable to be bent or twisted. In addition, under normal use conditions, the heating cables undergo thermal cycling from relatively low temperatures to high temperatures. Both the physical stresses due to positioning on the substrate and the thermal stresses induced by the thermal cycling may cause changes in the heating cable….”).  Furthermore, Borgmeier, as stated above, shows the heat conductor(s) being wound around the inner conduit/pipe.  One skilled in the art, therefore, would recognize the advantage of using 
	The combination of Borgmeier and Janvrin teaches each claimed limitation except for the braid being made of: at least one of the individual wires of the braid is made of copper-nickel (CuNi) alloy and at least one individual wire of the braid is made of copper (Cu), all other individual wires of the braid being made of one of copper-nickel (CuNi) alloy and copper (Cu), and at least one of the individual wires of the braid is made of a copper-nickel (CuNi) alloy and at least one of the individual wires of the braid is made of a nickel-chromium (NiCr) alloy, all other individual wires of the braid being made of one of copper-nickel (CuNi) alloy and nickel-chromium (NiCr) alloy.  
	Aisenbrey teaches that it is known in the art of resistive heating elements (Para. 0005-0007; Figure 2) for a heat conductor (40) to include a braid of twisted individual wires (micron conductive strands 48-pra. 0044) (para. 0045, 48 may be twisted) the braid being made of: at least one of the individual wires of the braid is made of copper-nickel (CuNi) alloy and at least one individual wire of the braid is made of copper (Cu), all other individual wires of the braid being made of one of copper-nickel (CuNi) alloy and copper (Cu), and at least one of the individual wires of the braid is made of a copper-nickel (CuNi) alloy and at least one of the individual wires of the braid is made of a nickel-chromium (NiCr) alloy, all other individual wires of the braid being made of one of copper-nickel (CuNi) alloy and nickel-chromium (NiCr) alloy (para. 0046 discloses copper fiber, nickel fiber, or combination thereof; para. 0059-micron conductive fiber is a metal material in any form of, but not limited to, pure metal, combinations of metals, metal alloys, metals clad onto other metals, etc., para. 0060-copper, alloys of copper alloyed with nickel, chromium, etc., copper clad in nickel; para. 0062, nickel and alloys of nickel alloyed with copper; para. 0066, alloys comprising any combination of copper, nickel, chromium, etc.; para. 0070, alloys comprising any combination of nickel, chromium, copper, etc.). 
	The advantage of combining the teachings of Aisenbrey is that in doing so would provide a resistive heat conductor that is flexible, moldable, resistant to environmental corrosion, and light weight, while exhibiting excellent thermal and electrical conductivity (para. 0008, 0056, and 0058 of Aisenbrey), which would be advantageous when used on a heated media line (heat conductor as described offers greater flexibility, less prone to fatigue, etc. in applications requiring the conductor to change or flex positions).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Borgmeier, as modified by Janvrin, with Aisenbrey, by replacing the heat conductor material of Borgmeier as modified, with the teachings of Aisenbrey, to provide a resistive heat conductor that is flexible, moldable, resistant to environmental corrosion, and light weight, while exhibiting excellent thermal and electrical conductivity (para. 0008, 0056, and 0058 of Aisenbrey), which would be advantageous when used on a heated media line (heat conductor as described offers greater flexibility, less prone to fatigue, etc. in applications requiring the conductor to change or flex positions).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier (U.S. Publication 2009/0238547), in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, Aisenbrey (U.S. Publication 2006/0289189), and in further view of Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann, as evidenced by Elektrisola (Non-Patent Literature, www.elektrisola.com/conductor-materials/copper-nickel-alloys/cuni10.html, previously cited).
Regarding claim 2, the primary combination, as applied in claim 3, teaches each claimed limitation except for the individual wires of the braid have a resistance selected so that a total resistance of the braid is in a range of 0.097 to 4.651 Ω/m.
With respect to the total resistance of the braid, the instant application, in paragraph 0013 (as published) states the claimed resistance and that the following materials are used, inter alia, as copper-nickel alloys for the individual wires: CuNi2 with a specific resistance of 0.0500 (para. 0015), CuNi6 with a specific resistance of 0.1000, (para. 0016), and CuNi10 with a specific resistance of 0.1500 (para. 0017).

    PNG
    media_image3.png
    383
    575
    media_image3.png
    Greyscale

	Hofmann teaches that it is known in the art of heat media lines (para. 002, fluid supply hose; para. 0003-0004, using a heating wire in the form of strands to prevent freezing of liquid) (Figure 3 shows conductor 13 comprising a plurality of twisted strands) that the conductor is formed from a copper-nickel alloy and, in particular CuNi2 Para. 0024).  Hofmann further states that that CuNi10 and CuNi6 may also be used (para. 0025 and 0026, respectively).  
Although Hofmann does not explicitly disclose the claimed resistance range, such values are inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, as the prior art necessarily possesses the characteristics of the claimed product.  Furthermore, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01.  Accordingly, Hofmann inherently or impliedly teaches the total resistance of the conductor 13 being in a range of 0.097 to 4.651 Ω/m, which is evidenced by Elektrisola.
Elektrisola teaches (see ‘Typical Values’ Table) various copper and copper-nickel alloys (Cu, CuNi2, CuNi6, CuNi10, CuNi23Mn, and CuNi44; which are the same alloys disclosed in paragraphs 0015, 0016, 0017, 0019, and 0021, respectively, of the instant application) along with their respective specific resistance (Resistivity) (for example, CuNi2 has a resistivity of 0.05 Ωmm2/m, CuNi6 has a resistivity of 0.1 Ωmm2/m, etc.). These resistances correspond to those disclosed in the instant application.
The advantage in combining the teachings of Hofmann is that in doing so would provide a copper-nickel alloy that achieves a relatively high resistance without having to increase the diameter of the cable (para. 0024).
para. 0024).  Furthermore, providing a heating conductor having a total resistance in a range of 0.097 to 4.651 Ω/m amounts to optimizing a result effective variable in order to achieve a recognized result.  In this case the recognized result being necessary heating power along the length of the fluid line. Borgmeier discloses that the electrical resistance is dictated by the material and diameter of the individual wires (para. 0021), which arranged on the fluid line allow for the necessary heating of said line (para. 0022).  Janvrin teaches the claimed wires and core having the same diameter and being of some length, where such diameter is dependent on the desired voltage, current carrying capability and cable length (Col. 4, lines 38-47; “Although the size of the conductors used in heating cables of the invention is dependent on the applied voltage, the desired current-carrying capability, and required cable length…”). A person having ordinary skill in the art would recognize that the power of heating generated by an electric heater is proportional to the product of its resistance and the square of the current flowing (See Joule’s first law, or Joule-Lenz law).  Additionally, it is understood that the amount of energy transferred to the fluid line is directly proportional to the amount of power dissipated by the heat conductor. Those of ordinary skill in the art would, therefore, recognize that the diameter and material influences the total resistance of the conductor/braid.  "[W]here the general conditions of a claim are disclosed in the prior .
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier (U.S. Publication 2009/0238547), in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann, and in further view of Hetzler (U.S. Publication 2012/0154104).
Regarding claim 5, the primary combination, as applied in claim 1, teaches each claimed limitation
Hofmann teaches, as detailed in claim 1 above, the copper-nickel alloy being selected from the group consisting of CuNi2 alloy (Para. 0024), CuNi10, and CuNi6 (para. 0025 and 0026, respectively).  
Although Hofmann does not explicitly disclose the claimed resistance values (0.0500 Ωmm2/m, 0.1000 Ωmm2/m, and 0.1500 Ωmm2/m, respectively) such values are inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, as the prior art necessarily possesses the characteristics of the claimed product.  Furthermore, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01.  Accordingly, Hofmann inherently or impliedly teaches the CuNi2, CuNi10, and 2/m, 0.1000 Ωmm2/m, and 0.1500 Ωmm2/m, respectively.
Hofmann does not explicitly disclose the copper nickel alloy being selected from the group of CuNi1 having a specific resistance of 0.0250 Ωmm2/m, CuNi15 having a specific resistance of 0.2100 Ωmm2/m, CuNi23Mn having a specific resistance of 0.3000 Ωmm2/m, CuNi30Mn having a specific resistance of 0.4000 Ωmm2/m, and CuNi44 having a specific resistance of 0.4900 Ωmm2/m.  Since CuNi2, CuNi6, and CuNi10 are taught by Hofmann, the prior art appears to read on the limitations of claim 5.
However, in order to provide additional evidence, the examiner cites to Hetzler to teach the use of additional alloys of the Markush group.
Hetzler teaches that it is known in the art of resistive elements (Para. 001-002) to use a copper nickel alloy selected from the group consisting of CuNi1 having a specific resistance of 0.0250 Ωmm2/m, CuNi2 having a specific resistance of 0.0500 Ωmm2/m, CuNi6 having a specific resistance of 0.1000 Ωmm2/m, CuNi10 having a specific resistance of 0.1500 Ωmm2/m, CuNi15 having a specific resistance of 0.2100 Ωmm2/m, CuNi23Mn having a specific resistance of 0.3000 Ωmm2/m, CuNi30Mn having a specific resistance of 0.4000 Ωmm2/m, and CuNi44 having a specific resistance of 0.4900 Ωmm2/m (paragraph 0018 discloses using CuNi1, CuNi6, CuNi10, CuNi15, CuNi44 and using copper nickel manganese alloys CuNi23Mn and CuNi30Mn; Claim 32 further discloses the same grouping and further discloses CuNi2).  Hetzler further teaches using nickel-chromium alloy NiCr3020 (para. 0018 and claim 32).

The advantage of combining the teachings of Hetzler is that in doing so would amount to a simple substitution of art recognized alloys performing the same function conducting energy in resistive elements and the results of the substitution would have been predictable (See paragraphs 0018-0019 and MPEP 2144.06-II).
 Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Borgmeier, as modified by Janvrin and Hofmann, with Hetzler, by substituting the copper-nickel alloys of Hofmann, with the teachings of Hetzler, for in doing so would amount to a simple substitution of art recognized alloys performing the same function conducting energy in resistive elements and the results of the substitution would have been predictable (See paragraphs 0018-0019 and MPEP 2144.06-II).
Regarding claim 6, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein the nickel-chromium alloy is NiCr3020 having a specific resistance of 1.040 Ωmm2/m at 20 °C.
Hetzler teaches that it is known in the art of resistive elements (Para. 001-002) to use a nickel-chromium alloy, wherein the nickel-chromium alloy is NiCr3020 (para. 0018 and claim 32).
Hetzler does not explicitly disclose the NiCr3020 having a specific resistance of 1.040 Ωmm2/m at 20 °C, however, such specific resistances are considered inherently.  Where the claimed and prior art products are identical or substantially identical in 
The advantage of combining the teachings of Hetzler is that in doing so would amount to a simple substitution of art recognized alloys performing the same function conducting energy in resistive elements and the results of the substitution would have been predictable (See paragraphs 0018-0019 and MPEP 2144.06-II).
 Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Borgmeier, as modified by Janvrin and Hofmann, with Hetzler, by substituting the copper-nickel alloys of Hofmann, with the teachings of Hetzler, for in doing so would amount to a simple substitution of art recognized alloys performing the same function conducting energy in resistive elements and the results of the substitution would have been predictable (See paragraphs 0018-0019 and MPEP 2144.06-II).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier (U.S. Publication 2009/0238547), in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann, and in further view of Elektrisola (Non-Patent Literature, www.elektrisola.com/conductor-materials/copper-nickel-alloys/cuni10.html, previously cited).
Regarding claim 7, the primary combination, as applied in claim 1, teaches each limitation.
Hofmann teaches, as detailed in claim 1 above, the copper-nickel alloy being selected from the group consisting of CuNi2 alloy (Para. 0024), CuNi10, and CuNi6 (para. 0025 and 0026, respectively), which corresponds to the same alloys disclosed in paragraphs 0015, 0016, 0017, 0019, and 0021 of the instant application.  For instance, paragraphs 0015-0017 of the instant application refers to CuNi2 as having a specific resistance of 0.0500, CuNi6 having a specific resistance of 0.1000, and CuNi10 having a specific resistance of 0.1500.
Although Hofmann does not explicitly disclose the specific resistance being in the range of 0.008 to 0.74 Ωmm2/m at 20 °C, such values are inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, as the prior art necessarily possesses the characteristics of the claimed product.  Furthermore, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01.  Accordingly, Hofmann inherently or impliedly teaches the CuNi2, CuNi10, and CuNi6 alloys having a specific resistance of 0.008 to 0.74 Ωmm2/m at 20 °C.

Elektrisola teaches (see ‘Typical Values’ Table) various copper-nickel alloys (Cu, CuNi2, CuNi6, CuNi10, CuNi23Mn, and CuNi44; which are the same alloys disclosed in paragraphs 0015, 0016, 0017, 0019, and 0021, respectively, of the instant application) where the specific resistance (Resistivity) is in the range of 0.008 to 0.74 Ωmm2/m at 20 °C (for example, CuNi2 has a resistivity of 0.05 Ωmm2/m, CuNi6 has a resistivity of 0.1 Ωmm2/m, etc.). See also MPEP 2112.01.
The advantage of combining the teachings of Elektrisola is that in doing so would provide a material having high tensile strength and increased resistivity, thereby providing a resistance wire having a higher resistance than copper (General description and Features sections).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Borgmeier, as modified by Janvrin and Hofmann, with Elektrisola, by replacing the copper-nickel alloy of Hofmann, with the teachings of Elektrisola, to provide a material having high tensile strength and increased resistivity, thereby providing a resistance wire having a higher resistance than copper (General description and Features sections).
Claims 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier (U.S. Publication 2009/0238547), in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann, and in further view of Schwarzkopf et al. (U.S. Publication 2013/0163970), hereinafter Schwarzkopf.
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation except for each of the individual wires having a diameter of 0.19 mm.
Schwarzkopf teaches that it is known in the art of heatable medium lines (title; abstract; Figures 1a-1d, 3 and 8; line 10, heat conductor 2 including individual wires 20/21 arranged over a circumference of 10) for the individual wires have a diameter of 0.19 mm (para. 0019; the wire or wire strand thickness of the heating element, or its diameter may be less than 0.2 mm; Para. 0061, wire strand 21 has a diameter of 0.12 to 0.18 mm; See also MPEP 2144.05-I).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Borgmeier, as modified by Janvrin and Hofmann, with Schwarzkopf, by replacing the diameters of the individual wires of Borgmeier, with the teachings of Schwarzlopf, since the diameters of the individual wires is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result being necessary heating power along the length of the fluid line. Borgmeier discloses the electrical resistance is dictated by the material and diameter of the individual wires (para. 0021), which arranged on the fluid line allow for the necessary heating of said line (para. 0022). Janvrin teaches the claimed wires and core having the same diameter and being of some length, where such diameter is dependent on the desired voltage, current carrying capability and cable length (Col. 4, lines 38-47; “Although the size of the conductors used in heating cables of the invention is dependent on the applied voltage, the desired current-carrying capability, and required cable length…”).  A person having ordinary skill in the art would recognize that the power of heating generated by an electric heater is 
Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation, except as detailed below.
Specifically, Janvrin further teaches the braid including nineteen individual wires (See table 1, Examples 3-5 have 19 strands), but is silent on each of the individual wires having a diameter of 0.115 mm.
Schwarzkopf teaches that it is known in the art of heatable medium lines (title; abstract; Figures 1a-1d, 3 and 8; line 10, heat conductor 2 including individual wires 20/21 arranged over a circumference of 10) for the individual wires to have a diameter of 0.115 mm (para. 0019; the wire or wire strand thickness of the heating element, or its diameter may be less than 0.2 mm; Para. 0061, wire strand 21 has a diameter of 0.12 to 0.18 mm; See also MPEP 2144.05-I).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Borgmeier, as modified by Janvrin and Hoffman, with Schwarzkopf, by replacing the diameters of the individual wires of Borgmeier, with the teachings of Schwarzlopf, since the diameters of the individual wires is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result being necessary heating power along the length of the fluid line. Borgmeier discloses the electrical resistance is Col. 4, lines 38-47; “Although the size of the conductors used in heating cables of the invention is dependent on the applied voltage, the desired current-carrying capability, and required cable length…”). A person having ordinary skill in the art would recognize that the power of heating generated by an electric heater is proportional to the product of its resistance and the square of the current flowing (See Joule’s first law, or Joule-Lenz law).  Additionally, it is understood that the amount of energy transferred to the fluid line is directly proportional to the amount of power dissipated by the heat conductor (individual resistive wires). (see MPEP §2144.05.II.A-B for obviousness rejections involving routine optimization).
Regarding claim 14, the primary combination, as applied in claim 1, teaches each claimed limitation except for one end of the heated media line being connected to at least one connector piece in a positive and/or non-positive or in a material-locking manner, where a heat conductor is provided over a circumference of the connector piece.
Schwarzkopf teaches that it is known in the art of heatable medium lines (title; abstract; Figures 1a-1d, 3 and 8; line 10, heat conductor 2 including individual wires 20/21 arranged over a circumference of 10) for one end of the heated media line to be connected to at least one connector piece in a positive and/or non-positive or in a material-locking manner (pipe connector 11 or 17; para. 0045), wherein a heat para. 0045; Figure 1c; wire strands 23/24 are wrapped around connector 11 and wire strands 25/26 are wrapped around connector 17; para. 0011).
The advantage of combining the teachings of Schwarzkopf is that in doing so would provide a means of connecting the heated media line to additional lines or to a given aggregate (para. 0002) and to provide a means heating such connections (para. 0045).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Borgmeier, as modified by Janvrin and Hofmann, with Schwarzkopf, by adding to the media line of Borgmeier, with the teachings of Schwarzkopf, to provide a means of connecting the heated media line to additional lines or to a given aggregate (para. 0002) and to provide a means heating such connections (para. 0045).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier (U.S. Publication 2009/0238547), in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann, and in further view of Verstraeten (U.S. Publication 2014/0008351).
Regarding claim 11, the primary combination, as applied to claim 10, teaches each claimed limitation except for the outer diameter of the heat conductor being 1.1 mm.
Verstraeten teaches that it is known in the art of resistive heating cables (Title; Abstract; Figure 2; heat conductor 20 including a braid of twisted individual yarns 28-para. 0046; See also Abstract) for the outer diameter of the heat conductor to be 1.1 mm (paragraph 0037, outer diameter of 0.9 mm, 1.2 mm, 1.7 mm without coating; para. 0046 discloses coating 29 of thickness of 0.17 mm, total outer diameter of conductor 20 being then 1.07 mm to 1.87 mm; See also MPEP 2144.05-I; See also Para. 0049 further disclosing the coating having a thickness between 0.15 mm and 0.2 mm).
The advantage of combining the teachings of Verstraeten is that in doing so would provide a corrosion resistant protective sheath to the heat conductor (paragraphs 0035-0036 of Verstraeten) that does not substantially affect the thermal output of the heat conductor.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Borgmeier, as modified by Janvrin and Hofmann, with Verstraeten, by replacing the outer diameter of the heat conductor of Borgmeier, with the teachings of Verstraeten, to provide a corrosion resistant protective sheath to the heat conductor (paragraphs 0035-0036 of Verstraten) that does not substantially affect the thermal output of the heat conductor.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgmeier (U.S. Publication 2009/0238547), in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann, and in further view of Barfuss et al. (U.S. Publication 2014/0339211), hereinafter Barfuss.
Regarding claim 12, the primary combination, as applied in claim 1, teaches each claimed limitation except as detailed below.
inherently), but is silent on the weight being in the range of 2 g/m to 4 g/m.
Barfuss teaches that it is known in the art of resistive heat conductors (title; abstract) for the heat conductor to have a weight in the range of 2 g/m to 4 g/m (para. 0059; 20 wires braided together to form a single wire-heat conductor, where the wires are preferably made from copper, nickel, etc., each wire as a weight of about 0.1 g/mm to 0.0001 g/mm; 20 wires of such weight, yields a heat conductor having a weight between 2 g/mm to 0.002 g/mm; See also MPEP 2144.05-I).
The advantage of combining the teachings of Barfuss is that in doing so would provide a relatively light weight heat conductor, without hindering the resistivity (para. 0059).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Borgmeier, as modified by Janvrin and Hofmann, with Barfuss, by replacing the weight of the heat conductor of Borgmeier, being of some value, with the teachings of Barfuss, to provide a relatively light weight heat conductor, without hindering the resistivity (para. 0059).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Remarks filed 12/29/2020, page 11):
Notwithstanding the above, Hetzler discloses materials that are intended for use in "current-sense resistors," an application that is completely different from the use of materials as heating wires in the claimed inventions. Hetzler does not and would not suggest the materials therein as being suitable for hearing wires since heat would significantly influence resistance values rendering the current-sense resistors inoperative. Furthermore, Hetzler, alone or in combination with Borgmeier and Aisenbrey, does not suggest the claimed total resistance of the braid, which results from the resistances of the selected individual wires. For these additional reasons, it is submitted that claims 5 and 6 are allowable over the cited combination of references.

	In response, the examiner respectfully disagrees. Hetzler teaches various alloys for resistive element, these alloys including CuNi1, CuNi2, CuNi6, CuNi10, CuNi15, CuNi44, as well as, CuNi23Mn and CuNi30Mn. These alloys are the same alloys discloses in paragraphs 0014, 0015, 0016, 0017, 0018, 0021, 0019, and 0020, respectively, of the instant application.  What Hetzler intends the alloys to be used for is irrelevant, as products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01.  Applicant’s contention that the CuNi2 alloy of Hetzler, for example, is not suitable for heating wires is weakened by the specification of the instant application, which discloses the same CuNi2 alloy.  What makes applicant’s CuNi2 alloy suitable for heating wires, but not that of Hetzler?  Still further, Hofmann teaches using CuNi2, CuNi6, or CuNi10 as a material for an electrical conductor (heating element to prevent freezing in a pipe).  The preponderance of evidence suggests that the aforementioned alloys not only are suitable for heating wires but are explicitly stated (in Hofmann) as being desirable materials for heating wires.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761